DETAILED ACTION
Claims 1-30 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2020 has been entered. 
The office acknowledges the following papers:
Claims and arguments filed on 6/4/2020.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-19, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al. (U.S. 2015/0006862), in view of Dieffenderfer et al. .
As per claim 1:
Gschwind and Dieffenderfer disclosed a method for managing a processor pipeline, comprising: 
translating a program counter associated with an instruction block of a plurality of instruction blocks to be fetched to a page table entry storing one or more execute permissions associated with the instruction block (Dieffenderfer: Figures 1-2 element 24, paragraphs 4, 14, 18-19, 21, and 34)(Gschwind: Figures 4-6 elements 402, 460, 506, 512, 602, and 606, paragraphs 51, 55-57, and 61)(Gschwind disclosed branch prediction logic is used to predict if an instruction (e.g. system call) that alters the privilege level is to be executed. Dieffenderfer disclosed fetched instruction’s addresses being translated from virtual addresses to physical addresses. The combination implements the ITLB and pre-decoder of Dieffenderfer into the processor of Gschwind. When the branch prediction logic detects a system call, then the predicted target address is fetched from the instruction cache. The virtual address of the predicted target address is translated to a physical address via a cached page table entry in the ITLB. The ITLB also stores execution permissions associated with the page. Each page includes a block of instructions.);
setting a different speculative mode bit for each of the plurality of instruction blocks based on the stored one or more execute permissions (Dieffenderfer: Figures 1-2 element 24, paragraphs 4, 14, and 18)(Gschwind: Figures 5-6 elements 510, 608, and 612, paragraphs 53, 55-57 and 61-63)(Dieffenderfer disclosed all instructions within a page have the same attributes and permissions. As such, a page storing system call 
associating the instruction block with a speculative execution mode based at least in part on the set speculative mode bit (Dieffenderfer: Figures 1-2 element 24, paragraphs 4, 14, 18-19, 21, and 34)(Gschwind: Figure 6 elements 608 and 612, paragraphs 53, 55-56 and 61-63)(The combination implements the ITLB and pre-decoder of Dieffenderfer into the processor of Gschwind. The speculative MSR stores predicted privilege levels of the system call target instructions. The ITLB page table entry for the target instructions of the system call stores the same permissions. The predicted target address instructions (i.e. instruction block) of the system call instruction are associated with the privilege level of the system call instruction based at least in part on the speculative MSR privilege level bit.); and
processing the instruction block relative to the speculative execution mode while the instruction block is in-flight within the processor pipeline (Gschwind: Figure 4 elements 404, 420, 422, and 430, paragraphs 56 and 58)(The predicted branch target address instructions are fetched, decoded, and stored in issue queues after a prediction is made on a system call instruction.).

As per claim 2:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, wherein the program counter associated with the instruction block points to a virtual address that corresponds to the page table entry storing the one or more execute permissions associated with the instruction block (Dieffenderfer: Figures 1-2 element 24, paragraphs 4, 14, 18-19, 21, and 34)(Gschwind: Figure 6 elements 608 and 612, paragraphs 55-56 and 61-63)(The combination implements the ITLB and pre-decoder of Dieffenderfer into the processor of Gschwind. The ITLB page table entry for the branch target of the system call stores the execution permissions. An ITLB entry is accessed by a virtual address of the next instruction to be fetched.).
As per claim 3:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, wherein the page table entry that stores the one or more execute permissions is stored in an instruction-side translation lookaside buffer (Dieffenderfer: Figures 1-2 element 24, paragraphs 4, 14, 18-19, 21, and 34)(Gschwind: Figure 6 elements 608 and 612, paragraphs 55-56 and 61-63)(The combination implements the ITLB and pre-decoder of Dieffenderfer into the processor of Gschwind. The ITLB page table entry for the branch 
As per claim 4:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, wherein the speculative execution mode is a mode in which a memory page corresponding to the instruction block is executable in response to the one or more execute permissions indicating that the memory page is only executable in one mode (Dieffenderfer: Paragraph 18)(Gschwind: Figure 6 elements 602 and 606-608, paragraphs 59-61)(The predicted target address instructions (i.e. instruction block) of the system call instruction are associated with the privilege level of the system call instruction. Permissions are assigned on a per-page basis.).
As per claim 5:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, wherein the speculative execution mode matches an execution mode associated with a prior instruction block in the processor pipeline in response to the one or more execute permissions indicating that a memory page corresponding to the instruction block is executable in multiple modes (Gschwind: Figure 6 elements 602 and 606-608, paragraphs 59-64)(Gschwind allows for multiple levels of concurrent speculation. It would have been obvious to one of ordinary skill in the art that such multiple levels of concurrent speculation include nested system calls. A nested system call allows for the predicted privilege level of the nested system call to match the predicted privilege level of the original system call. The nested system call can occur after the original system call is executed and committed. Thus, it would have been obvious to one of ordinary skill in the art that such a scenario occurs. It would have been obvious to one of ordinary skill in the 
As per claim 6:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, wherein the speculative execution mode matches a committed mode in response to the one or more execute permissions indicating that a memory page corresponding to the instruction block is executable in multiple modes (Gschwind: Figure 6 elements 602 and 606-608, paragraphs 59-64)(Gschwind allows for multiple levels of concurrent speculation. It would have been obvious to one of ordinary skill in the art that such multiple levels of concurrent speculation include nested system calls. A nested system call allows for the predicted privilege level of the nested system call to match the predicted privilege level of the original system call. The nested system call can occur after the original system call is executed and committed. Thus, it would have been obvious to one of ordinary skill in the art that such a scenario occurs. It would have been obvious to one of ordinary skill in the art that the user-level instructions and nested system call instructions are contained within a single memory page. Thus, the single memory page allows multiple privilege modes.).
As per claim 8:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, further comprising: 
checking the speculative execution mode associated with the instruction block against a committed execution mode upon the instruction block becoming an oldest 
restarting the instruction block in response to determining that the speculative execution mode mismatches the committed execution mode (Gschwind: Figure 7 element 720, paragraph 68)(If the comparison result is false, then the misprediction is handled. This results in refetching the instruction block with the correct privilege level.).
As per claim 9:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, further comprising: 
checking the speculative execution mode associated with the instruction block against a committed execution mode upon the instruction block becoming an oldest block executing in the processor pipeline (Gschwind: Figures 5 and 7 elements 510, 536, 700, and 710, paragraphs 57-58 and 67)(The predicted privilege level state bits of the system call instruction is compared with the actual privilege level state bits after the instruction is dispatched.); and 
committing the instruction block in response to determining that the speculative execution mode matches the committed execution mode (Gschwind: Figure 7 element 716, paragraph 67)(If the comparison result is true, then the system call instruction ending a user-level block of instructions is complete.).
As per claim 10:
Gschwind and Dieffenderfer disclosed the method recited in claim 9, further 
As per claim 11:
Gschwind and Dieffenderfer disclosed the method recited in claim 10, further comprising flushing and restarting the at least one successor instruction block in response to the instruction block changing the committed execution mode to an execution mode that mismatches a speculative execution mode associated with the at least one successor instruction block (Gschwind: Figure 7 element 720, paragraph 68)(If the comparison result is false, then the misprediction is handled. This results in refetching the instruction block with the correct privilege level.).
As per claim 12:
Gschwind and Dieffenderfer disclosed the method recited in claim 9, further comprising preventing at least one successor instruction block from committing in a same cycle as the instruction block in response to the at least one successor instruction block having a speculative execution mode that mismatches the committed execution mode (Gschwind: Figure 7 element 720, paragraph 68)(If the comparison result is false, then the misprediction is handled. This results in refetching the instruction block with the correct privilege level. The refetched privileged level instructions cannot be committed 
As per claim 13:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, wherein the speculative execution mode is a user mode in which permitted instructions are restricted and memory access is limited to a QC163294Qualcomm Ref. No. 16329423virtual memory space allocated to the instruction block (Gschwind: Figures 4, 10A, 13 elements 460, 1002, 1006-1008, and 5007, paragraphs 2, 53, 55-56, 89, 91, 98-100, and 134)(Branch prediction logic is used to predict if an instruction (e.g. system call return) that alters the privilege level is to be executed. The prediction result is that instructions at the predicted branch target address of the system call are fetched, decoded, and queued while the processor operates at a speculative user level (i.e. user mode). User-level applications have limited memory access.).
As per claim 14:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, wherein the speculative execution mode is a supervisor mode in which privileged instructions are permitted to be executed and access to physical hardware resources is permitted (Gschwind: Figures 4 and 6 elements 460, 602, and 606-608, paragraphs 53, 55-56, and 59-61)(Branch prediction logic is used to predict if an instruction (e.g. system call) that alters the privilege level is to be executed. The prediction result is that instructions at the predicted branch target address of the system call are fetched, decoded, and queued while the processor operates at a speculative operating system level (i.e. supervisor mode).).
As per claim 15:
Gschwind and Dieffenderfer disclosed the method recited in claim 14, wherein the 
As per claim 16:
Claim 16 essentially recites the same limitations of claim 1. Therefore, claim 16 is rejected for the same reasons as claim 1.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 3. Therefore, claim 17 is rejected for the same reason(s) as claim 3.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 4. Therefore, claim 18 is rejected for the same reason(s) as claim 4.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claims 5 or 6. Therefore, claim 19 is rejected for the same reason(s) as claims 5 or 6.
As per claim 21:
The additional limitation(s) of claim 21 basically recite the additional limitation(s) of claim 8. Therefore, claim 21 is rejected for the same reason(s) as claim 8.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 9. Therefore, claim 22 is rejected for the same reason(s) as claim 9.
As per claim 23:

As per claim 24:
The additional limitation(s) of claim 24 basically recite the additional limitation(s) of claim 11. Therefore, claim 24 is rejected for the same reason(s) as claim 11.
As per claim 25:
The additional limitation(s) of claim 25 basically recite the additional limitation(s) of claim 12. Therefore, claim 25 is rejected for the same reason(s) as claim 12.
As per claim 26:
The additional limitation(s) of claim 26 basically recite the additional limitation(s) of claim 13. Therefore, claim 26 is rejected for the same reason(s) as claim 13.
As per claim 27:
The additional limitation(s) of claim 27 basically recite the additional limitation(s) of claim 14. Therefore, claim 27 is rejected for the same reason(s) as claim 14.
As per claim 28:
The additional limitation(s) of claim 28 basically recite the additional limitation(s) of claim 15. Therefore, claim 28 is rejected for the same reason(s) as claim 15.
As per claim 29:
Claim 29 essentially recites the same limitations of claim 1. Therefore, claim 29 is rejected for the same reasons as claim 1.
As per claim 30:
Claim 30 essentially recites the same limitations of claim 1. Therefore, claim 30 is rejected for the same reasons as claim 1.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al. (U.S. 2015/0006862), in view of Dieffenderfer et al. (U.S. 2006/0149981), in view of Official Notice.
As per claim 7:
Gschwind and Dieffenderfer disclosed the method recited in claim 1, wherein the speculative execution mode includes information to signal a page fault upon the instruction block becoming an oldest block QC163294Qualcomm Ref. No. 16329422executing in the processor pipeline in response to the one or more execute permissions indicating that a memory page corresponding to the instruction block is not executable (Gschwind: Figures 6 and 13 elements 612 and 5007, paragraph 63)(The predicted target address of the system call is fetched. Official notice is given that page faults can occur when a page is missing in physical memory for the advantage of bringing in the missing page from memory drives. Thus, it would have been obvious to one of ordinary skill in the art to generate a page fault when the predicted target addresses of a system call do not currently reside in physical memory. It would obvious to one of ordinary skill in the art that the time to detect a miss in the TLB and page table to generate a page fault is longer than the time to commit the system call instruction.).
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 7. Therefore, claim 20 is rejected for the same reason(s) as claim 7.

Response to Arguments
The arguments presented by Applicant in the response, received on 6/4/2020 are not considered persuasive.
Applicant argues regarding claims 1, 16, and 29-30:
“In contrast, claim 1 recites "setting a different speculative mode bit for each of the plurality of instruction blocks based on the stored one or more execute permissions; associating the instruction block with a speculative execution mode based at least in part on the set speculative mode bit." Thus, Gschwind does not teach or suggest a different speculative mode bit for each instruction block as recited in the claim, only a shared mode for all instructions in the pipeline. Furthermore, Dieffenderfer fails to cure this deficiency of Gschwind.” 
 
This argument is not found to be persuasive for the following reason. Gschwind disclosed in paragraph 62 that multiple levels of speculation can be present in the processor, which results in storing multiple speculative MSR bit sets in a predictor stack. Different predicted privilege level bits are set based on the privilege level of each system call target instruction. Thus, reading upon the newly claimed limitation.
The examiner notes a few potential amendments that could be made to overcome the current rejections. Paragraphs 23-24 describe a block-based ISA. The claimed “Instruction Block” could be more narrowly defined in a way that overcomes the above rejections. This could potentially include atomic execution of each instruction block or instruction block headers that indicate the number of instructions within the block. Additionally, narrowing the in-flight processing of the instruction block may also overcome the combination. This is due to Gschwind disclosing the in-flight processing being limited to processing in fetch, decode, and issue/dispatch stages (see paragraph 58). 
Applicant argues for claims 1, 16, and 29-30:
“
… Gschwind proposes certain "data structures and/or memory locations 

This argument is not found to be persuasive for the following reason. MSR element 456 would apply to the instructions in-flight within the processor prior to fetching and detecting the system call. System call target instructions fetched and decoded are subject to the speculative MSR element 510, as opposed to the conventional solution of flushing (see paragraph 49). This occurs when the system call instruction is predicted to be executed, which causes the predicted system call target instructions to be fetched and decoded according to set speculative privilege levels (see at least paragraphs 61-63).
Applicant argues for claims 1, 16, and 29-30:
“Furthermore, although paragraph [0055] in Gschwind mentions certain “predictive logic [that] employs speculative state maintained, for instance, in a speculative MSR,” the Applicant respectfully submits that Gschwind fails to disclose, teach, or suggest that the speculative state maintained in the speculative MSR is “a speculative execution mode based at least in part on the set speculative mode bit” translated from “a program counter associated with an instruction block of a plurality of instruction blocks to be fetched.” Instead, Gschwind simply states that “state relating to the instruction at the predicted address is predicted and stored in speculative MSR 510.” See Gschwind at paragraph [0057]. With respect to the manner in which the speculative MSR 510 is populated, Gschwind generally states that “if the system call instruction is predicted, a further prediction is made as to the values of one or more of the MSR indicators, such as the privilege level (e.g., operating system level).” For example, Gschwind states that “the privilege level is obtained . . . based on the opcode or a parameter associated with the system call instruction” or “a predictor table, when the level is stored in a register.” See Gschwind at paragraph [0061]. As such, 

This argument is not found to be persuasive for the following reason. Paragraph 49 shows the conventional method of flushing system call target instructions and refetching them with a new privilege level. Instead, Gschwind allows for a speculative privilege level to be stored in the sMSR element that is associated with the system call target address instructions. The combination reads upon the translating limitation via the iTLB of Dieffenderfer performing the actual virtual-physical address translation. In addition, the iTLB entry stored execution permissions for the page. Gschwind setting the sMSR bits based on the execution permissions for the page reads upon the setting limitation. Thus, reading upon the claimed limitations.
	
	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183